DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meza (US 2016/0221395) and further in view of (a) Du (US 9,757,983) and/or Agostini (US 6,111,008), (b) Mechanics of Pneumatic Tires, and (c) Boiocchi (EP 658452).  
As best depicted in Figure 3, Meza is directed to a tire construction comprising a tread base layer having spaced apart lateral sections 10 (third rubber compound), first and second sidewalls 9 (fourth rubber compound), first and second tread wings 5A,5B (first rubber compound), and a central tread portion 6 (second rubber compound), wherein said first rubber compound and said third rubber compound are electrically conductive and said second rubber compound is non-conductive or electrically resistive (Paragraphs 39, 59, and 60).  In such an instance, though, Meza is silent with respect to any relationship between the thermal conductivities in said first and third rubber compounds.
It is noted, though, that Meza does teach that said first rubber compound can include up to 100 phr of carbon black, while the third rubber compound includes at least 30 phr of carbon black (Paragraphs 24 and 39).  Thus, a wide variety of embodiments taught by Meza would include a greater carbon black loading in said first rubber compound, as compared to said third rubber compound, and such a relationship appears to correlate with greater thermal conductivities in said tread wings (first rubber compound) as compared to said base layer (third rubber compound in spaced apart or lateral portions).  Du (Column 1, Lines 28+) and/or Agostini (Column 1, Lines 25+) are provided to evidence the general relationship between carbon black and thermal conductivities.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Meza with first and third rubber compounds having differing thermal conductivities as required by the claims.  In terms of the actual conductivity values, the claimed values would result from using carbon black loadings as taught by Meza.  It is emphasized that the general use of larger carbon black loadings in said first compound, as compared to said third compound, is seen to encompass the claimed conductivity values as well as the claimed relationship between said compounds.
With further respect to said first and third compounds, conductive compositions are well recognized as having electrical conductivities in accordance to the claimed invention (lower resistivities correspond with greater electrical conductivity).  Agostini (Column 2, Lines 12+) provides one example of the resistivities associated with conductive tire rubber compositions.
In terms of the second rubber compound, Meza states that such a compound is designed to have a large hot rebound property and such is associated with low hysteresis values (Paragraphs 5 and 18).  Meza further states that the hot rebound property of the second rubber compound is at least 4 times greater than that of the first rubber compound (Paragraph 41).  This suggests that the second rubber compound can have an extremely small tangent delta (low hysteresis) and such is consistent with the claimed values.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed hysteresis values.
Additionally, the conductive path (from the ground to the rim) of Meza appears to include at least the first compound, the third rubber compound, and the sidewalls (Paragraph 65).  It is extremely well known, though, that any number of conductive paths between the ground or tread and the rim are commonly used in the tire industry, including those in which the conductive crown rubber layers are in contact with the belt and/or carcass, as shown for example by Boiocchi (Paragraph 18).  It is emphasized that the critical feature of Meza is the inclusion of a conductive path from the ground to the rim and such is commonly achieved by forming the belt and/or carcass as a conductive tire component (formed by using a conductive rubber composition).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the belt and carcass of Meza with conductive compositions to form a complete conductive path from the ground to the rim.  Again, a wide variety of conductive assemblies are commonly disclosed as providing a suitable conductive path (see Boiocchi) and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.                
Lastly, regarding claim 1, the claimed sidewall modulus is consistent with that which is conventionally used in modern day pneumatic tires, as shown for example by Mechanics of Pneumatic Tires (Table 10.3).
Regarding claim 2, Figure 2 depicts an alternative embodiment in which layer 4 can be viewed as the tread base, wherein ends of said tread base are in contact with respective tread wings 5A,5B.  More particularly, the lateral portions of base layer 4 can be arbitrarily selected.  For example, said layer can be arbitrarily divided into first and second lateral portions, with a tire centerline being an axially innermost end of respective lateral portions.  In such an instance, said first and lateral portions are at least partly in contact with respective tread wings.  Also, Meza is broadly directed to heavy duty tire constructions (Column 1, Lines 27+) and such would include tires having overall tread widths significantly greater than 400 mm, in which case said first and second lateral portions would have widths greater than 200 mm.   
With respect to claim 3, respective lateral portions 10 can be viewed as defining a base layer (additional rubber layer 4 therebetween can be viewed as a separate and distinct component).  Alternatively, a first component 10 can be viewed as a first lateral portion and the combination of layer 4 and a second component 10 can be viewed as a second lateral portion.
As to claim 7, the exemplary figures appear to depict a significant overlap between lateral portions 10 and respective tread wings 5A,5B and such is consistent with a distance of at least 10 mm (recognized as a relatively small distance).  Also, the claims are directed to absolute dimensions and it is well taken that tire dimensions are highly related to the intended use of the tire and ultimately the tire size (larger dimensions are commonly associated with larger tires). 
Regarding claim 8, an exemplary composition C in Table 1 has polyisoprene, 35 phr of carbon black N121 (high surface area as required by the claims), and sulfur (crosslinking agent).
As to claims 9 and 10, Meza teaches silica fillers having a BET surface area as small as 40 m2/g (Paragraph 73).  Also, given the overall reinforcing filler content and the inclusion of silica (Paragraph 24), one of ordinary skill in the art at the time of the invention would have found it obvious to include silica at a loading between 15 and 40 phr (exemplary composition in Table 1 includes silica, carbon black, diene rubber, and sulfur, with the silica content slightly outside that required by the claims).
With respect to claim 11, exemplary composition A in Table 1 satisfies the claimed invention.
Regarding claim 12, lateral portions 10 are described as being conductive and including at least 35 phr of carbon black (Paragraph 65).  The remainder of the claimed composition is consistent with the common components of tire rubber compositions (all of which are generally described in Meza).
As to claim 13, the claimed composition is consistent with that which is commonly used in tire sidewalls, especially those that are separate from the conductive path.  It is emphasized that silica is an extremely well known and conventional reinforcing filler that is extensively used in a wide variety of tire components, especially non-conductive tire components.
Response to Arguments
4.	Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that no optimum/minimum thermal conductivity values and/or specific relationships between the thermal conductivities of the first and third elastomeric compounds are taught by the cited references. 
	First, the third rubber composition of Meza can include 30 phr of carbon black (lower end point- Paragraph 39) and such a composition, as evidenced by Figure 6 on Page 8 of Applicant’s response, would be expected to have a conductivity on the order of 0.20 W/m-K.  Second, the rubber composition of lateral zones 5a and 5b (corresponds with claimed first rubber composition) includes at least 40 phr of carbon black and thus, when the third rubber composition includes 30 phr of carbon black, every possible composition of the first rubber composition would have a carbon black loading that is at least greater by 10 phr.  Du and Agostini recognize a relationship between the carbon black loading and the thermal conductivity and such is further supported by Figure 6 in Applicant’s response.  Essentially, a rubber composition having at least 40 phr of carbon black (first rubber composition of Meza) would be expected to have a thermal conductivity significantly greater than 0.190 W/m-K and a thermal conductivity that is greater than a third rubber composition having 30 phr of carbon black.  Thus, contrary to Applicant’s argument, Meza does not disclose a third rubber composition (bridging component 10) having a greater thermal conductivity than a first rubber composition (later tread zones 5a and 5b).    
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 18, 2022